Case 2:19-cr-00175-SJF-SIL Document 12 Filed 06/20/19 Page 1 of 1 PageID #: 46
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
al
SLR:LDM                                            610 Federal Plaza
F. #2018R00109                                     Central Islip, New York 11722


                                                   June 19, 2019

By ECF and Courtesy Copy by Interoffice Mail

Honorable Sandra J. Feuerstein
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

                     Re:     United States v. Brian S. Ofsie
                             Criminal Docket No. 19-175 (SJF)

Dear Judge Feuerstein:

               Enclosed please find a proposed Order of Forfeiture (the “Order”) in the above-
captioned case, the terms of which the defendant, Brian S. Ofsie, has agreed to in connection
with his guilty plea, taken before Magistrate Judge Steven I. Locke on or about April 29, 2019.
Accordingly, the government respectfully requests that the Court “so order” the enclosed
proposed Order.

              Thank you for Your Honor’s consideration of this submission.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:      /s/ Laura Mantell
                                                   Laura Mantell
                                                   Assistant U.S. Attorney
                                                   (718) 254-6253


Enclosure: Order of Forfeiture
cc: Counsel of Record (by ECF)
